DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2012/0069215 to Park et al. teaches a method of generating additional information of an image.  The method includes designating a first image and providing an interface for displaying at least one second image having position information and setting position information of a selected second image as position information of the first image.  However, Park does not teach, “identify a shooting time of the first image, search a second image photographed within a predetermined threshold time based on the shooting time of the first image…wherein the predetermined threshold time is different based on a type of the second information.”  
Further, U.S. Pat. No. 9,208,171 to Cotting et al. teaches a method and system for geographically locating images from different sources associated with types of location information, using bitmap processing and metadata processing.  Cotting also does not teach the above quoted claim limitation.  
The prior art does not teach, “identify second information of the second image, and determine information corresponding to the first information based on the second information, and store the determined information corresponding to the first information as the metadata of the first image.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697